Citation Nr: 0313105
Decision Date: 06/17/03	Archive Date: 08/07/03

DOCKET NO. 02-12 668A              DATE JUN 17, 2003

On appeal from the ]Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an automobile and adaptive equipment or adaptive
equipment.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from January 1963 to April
1983.

This appeal comes before the Board of Veterans' Appeals (Board)
from an August 2001 decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

It is noted that by memorandum dated in February 2003, a Deputy
Vice Chairman ruled favorably on the veteran's motion to advance
this case on the docket based on financial hardship. 38 U.S.C.A.
7107 (West 2002); 38 C.F.R. 20.900(c) (2002).

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA)
was signed into law. See 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106,
5107, 5126 (West 2002). This act introduced several fundamental
changes into VA's adjudication process which impact on the
veteran's claim currently on appeal. Under the VCAA, VA has a duty
to notify the veteran of any information and evidence needed to
substantiate and complete a claim, what part of that evidence is to
be provided by the claimant, and what part VA will attempt to
obtain for the claimant. 38 U.S.C.A. 5103(a); Quartuccio v.
Principi, 16 Vet. App. 183, 187 (2002). In this case, the RO has
failed to fully notify the veteran, with regard to the issue on
appeal, of any information and evidence needed to substantiate and
complete his claim of entitlement to an automobile and adaptive
equipment or adaptive equipment. This deficiency particularly
includes notifying the appellant what part of that evidence he must
provide, and what part VA will attempt to obtain for him.

Accordingly, this case is remanded to the RO for the following
actions:

1. The RO should review the claims file to ensure that any
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures set forth at
38 U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002) are fully complied
with and satisfied, to include full compliance with the decisions
in Quartuccio v. Principi, 16 Vet.

- 2 -

App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App 370
(2002).

2. The RO must notify the veteran that 38 U.S.C.A. 5103, provides
for a one-year period in which to respond to such a request, and
the case will be held in abeyance by the RO unless he specifically
waives such a time period in writing.

3. After the development requested above has been completed, the RO
should again review the record. If the benefit sought on appeal
remains denied, the veteran and his representative should be
furnished a supplemental statement of the case and given the
opportunity to respond thereto. Thereafter, the case should be
returned to the Board for appellate review.

No action is required by the veteran until he receives further
notice; however, he may present additional evidence or argument
while the case is in remand status at the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 3 -



